Exhibit 10.6
Ally Financial Inc.




















ALLY FINANCIAL INC. SEVERANCE PLAN


















PLAN DOCUMENT


AND


SUMMARY PLAN DESCRIPTION


































As Amended and Re-Stated March 7, 2018




--------------------------------------------------------------------------------




PLAN NAME:
Ally Financial Inc. Severance Plan



PLAN SPONSOR:
Ally Financial Inc.



PLAN EFFECTIVE DATE:
As amended and restated, March 7, 2018    



PLAN NUMBER
535



PLAN ADMINISTRATOR
Ally Financial Inc.





Ally Financial Inc. (“Ally” or “Company”), a Delaware corporation, established
for its eligible employees a plan providing severance benefits.


The Ally Financial Inc. Severance Plan (the “Plan”) is effective as amended as
of March 7, 2018. This document contains certain definitions and general
administrative provisions that govern the administration of the benefits
provided under the Plan. This document and the appendix referenced and
incorporated herein constitute the Plan as if fully recited over the signature
affixed below.


This document and the appendix may change from time to time, in the sole
discretion of the Company. The consent of any Covered Person or any other
persons entitled to receive payment of benefits under the Plan is not required.


IN WITNESS WHEREOF, this Plan has been adopted as restated by Ally Financial
Inc. on this 27th day of March, 2018, effective as of March 7, 2018.


SIGNED BY:


/S/ GWEN L. GOLLMER                            
Gwen L. Gollmer
Executive Director – Employee Benefits


ALLY FINANCIAL INC. SEVERANCE PLAN




















--------------------------------------------------------------------------------






ALLY FINANCIAL INC. SEVERANCE PLAN




TABLE OF CONTENTS






 
 
Page
I.
Purpose of the Plan
4
 
 
 
 
II.
Eligibility and Participation
4
 
 
 
 
III.
Qualifying Terminations of Employment
5
 
 
 
 
IV.
Plan Benefits
6
 
 
 
 
V.
Participant’s Obligations
8
 
 
 
 
VI.
Tax Matters
10
 
 
 
 
VII.
Administration, Amendment and Termination
11
 
 
 
 
VIII.
Claims Procedure
11
 
 
 
 
IX.
Other Information
11
 
 
 
 
X.
Statement of ERISA Rights
12
 
 
 
 
XI.
Questions Regarding the Plan
14
 
 
 
 
XII.
Miscellaneous
14
 
 
 
 
Appendix:
Claims Procedure
16













--------------------------------------------------------------------------------





ALLY FINANCIAL INC. SEVERANCE PLAN
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION


This is the plan document and Summary Plan Description (“SPD”) for the Ally
Financial Inc. Severance Plan (the “Plan”). Ally Financial Inc. (the “Company”)
is the Plan sponsor. The Company originally adopted the Plan effective January
1, 2009 and has since amended it from time to time. The Plan is intended to be
an employee welfare benefit plan subject to the Employee Retirement Income
Security Act of 1974, as amended, and the applicable regulations promulgated
thereunder (“ERISA”). As SPD, the purpose of this document is to explain and
provide information regarding the Plan. You should read it carefully.
I.
PURPOSE OF THE PLAN

The Plan is intended to provide financial and other benefits to Participants
(defined in Section II below) in the event of certain terminations of
employment. Severance payments are not to be viewed as automatic and are not
compensation for past services, but instead are intended only as prospective
payments that will be offered under the circumstances set forth in the Plan.
This Plan replaces and supersedes all other plans, programs, policies,
agreements, or arrangements of the Company (other than individual employment
agreements) in which any employee was eligible or entitled to participate prior
to January 1, 2009.
II.
ELIGIBILITY AND PARTICIPATION

A.    All United States employees of the Company or any Affiliate participate in
the Plan (“Participant(s)”). However, the level of participation is determined
on an individual basis based on a Participant’s level of responsibility within
the Company or Affiliate and as described in sub-section B and C below.
“Affiliate” means (i) any entity that owns or controls, is owned or controlled
by, or is under common control with the Company and (ii) any entity in which the
Company directly or indirectly has a significant equity interest.
B.    Employees who did not participate in the Company’s Long-Term Equity
Compensation Incentive Plan1 (“LTECIP”) or Band 2 and Band 3 Employees whose
LTECIP participation was the result of an RSU award issued after December 31,
2011 will participate in this Plan at Benefit Level I described herein and be
referred to as “Level I Participants”.
C.    Band 2 Employees who participated in the LTECIP by virtue of an RSU award
issued prior to January 1, 2012 or who were hired with eligibility for Ally
Supplemental Benefits prior to January 1, 2012, and all Band 1 Employees with
the exception of the Chief Executive Officer of Ally Financial Inc. (“CEO”) and
the Purview Executives (designated as such from time to time by the
Compensation, Nominating, and Governance Committee of the Company’s Board of
Directors) will participate in this Plan


1As of April 9, 2014, the LTECIP was replaced by the Ally Financial Inc. 2014
Incentive Compensation Plan which was subsequently restated as the Ally
Financial Inc. Incentive Compensation Plan. These changes did not alter the
Plan’s eligibility requirements.
Page 4 of 19



--------------------------------------------------------------------------------





Exhibit 10.6 Ally Financial Severance Planat Benefit Level II described herein
and be referred to as “Level II Participants”; provided, however, that persons
who participate in the LTECIP solely as the result of receiving a Key
Contributor Share Unit award (a “KCSU”) are not Level II Participants. KCSU
recipients will participate in the Plan at Benefit Level I described herein and
remain Level I Participants regardless of whether they received the KCSUs under
the LTECIP or the Ally Financial Inc. 2014 Incentive Compensation Plan.
D.    The CEO and Purview Executives will participate in this Plan at Benefit
Level III described herein and be referred to as “Level III Participants”.
III.
QUALIFYING TERMINATIONS OF EMPLOYMENT

A.    Plan benefits are payable only upon a “Qualifying Termination of
Employment,” which means a termination of employment initiated by the Company as
a result of any of the following:
1.
Elimination of Participant’s current position, termination associated with the
reduction in the total number of employees in the same department performing the
same or similar job as Participant, or termination associated with a
restructuring of different departments which results in a reduction in the total
number of employees, including Participant, in the affected departments;

2.
Substantial change in current duties for which the Participant no longer
qualifies;

3.
Substantial change in current duties which results in a twenty percent (20%) or
more reduction in salary; or

4.
Declining a geographic transfer of the Participant’s current position in
connection with the elimination of the Participant’s current position to a new
position at a location more than 50 miles from the location of Participant’s
current position, regardless of whether the Participant was offered
reimbursement of relocation expenses.

B.    Plan benefits are not payable for a termination of employment that is not
a Qualifying Termination of Employment, including but not limited to:
1.
Loss of temporary employment;

2.
Termination of employment where an employment or other written agreement
provides for severance;

3.
Death;



Page 5 of 19

--------------------------------------------------------------------------------




4.
Disability;

5.
Involuntary termination for cause as determined by the Company in its sole
discretion;

6.
Resignation;

7.
Retirement;

8.
An approved leave of absence or failure to return therefrom;

9.
Transfers from the Company to an Affiliate;

10.
The majority of the Company’s assets are sold via an asset purchase agreement or
the Company ceases an operation and the same is assumed by another employer and
continued employment is offered with a comparable salary and incentive
opportunity (including equity compensation) equal to or greater than 80% of the
Participant’s current compensation and incentive package with the Company; or

11.
A termination of employment for which a Participant has executed a release
document or has received payment or benefits pursuant to the terms of any other
agreement.

C.    Plan benefits (“Severance Pay” and “Outplacement” as described below) will
not be paid unless and until the Participant signs and does not revoke a release
document(s) in a form(s) satisfactory to, approved by, and provided by the
Company. These documents may be changed from time to time as determined solely
by the Company.
IV. PLAN BENEFITS
A.    Level I Participants are eligible for the following Severance Pay (with
“pay” as referenced below meaning base salary only):
Band 3 and Band 4
Band 2
Full Years of Unbroken Service
Weeks of Pay
Full Years of Unbroken Service
Weeks of Pay
0 - 4
10
0 - 4
10
5 - 9
13
5 - 9
17
10 - 14
20
10 - 14
24
15 - 19
30
15 - 19
34
20 - 24
40
20 - 24
44
25 and above
52
25 and above
52





Page 6 of 19

--------------------------------------------------------------------------------




B.    Level II Participants are eligible for the following Severance Pay (with
“pay” as referenced below meaning base salary only):
Full Years of Unbroken Service
Weeks of Pay
0-4
26
5-14
39
15 and above
52



C.    Level III Participants are eligible for the following Severance Pay:
1.
In the event of a Qualifying Termination of Employment or a Termination of
Service without Cause (as defined in the Ally Financial Inc. Incentive
Compensation Plan, a “Termination of Service” and “Cause”), in each case, within
the 24-month period immediately following a Change in Control (as defined in the
Ally Financial Inc. Incentive Compensation Plan, a “Change in Control”):

◦
Two times the sum of the Participant’s annual base salary and designated annual
cash incentive compensation opportunity; and

◦
The Participant’s pro-rated designated annual cash incentive compensation
opportunity for the year of the Participant’s termination; and

◦
A payment equal to 24 months of medical premiums valued at the Participant’s
COBRA rate.



2.
In the event of a Qualifying Termination of Employment that is not addressed in
Paragraph 1:

◦
For the CEO, two times annual base salary; and

o
For Purview Executives, one times annual base salary.

D.    Base salary for the purpose of determining commission-eligible employees’
Severance Pay is deemed to be $50,000 annually.
E.    Any debts or monies a Participant owes to the Company or its subsidiaries
or affiliates will be deducted from the Severance Pay amounts described in A, B,
C or D above for which any Participant is eligible.
F.        Outplacement. Each Participant is eligible to receive outplacement
benefits following a Qualifying Termination of Employment through an approved
vendor,


Page 7 of 19

--------------------------------------------------------------------------------




provided that the scope, level, amount, timing, and all other terms and
conditions of such outplacement benefits are determined by the Company in its
sole discretion and on an individual-by-individual or a group-by-group basis. In
addition, outplacement benefits will be tiered based on the Participant’s level
in the organization, market conditions, and/or geographic area.
V.PARTICIPANT’S OBLIGATIONS
A.    Confidentiality. At all times prior to and following the termination date,
a Participant may not disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company or any of its Affiliates,
including such trade secret or proprietary or confidential information of any
customer or client or other entity to which the Company owes an obligation not
to disclose such information, which he or she acquires during his or her
employment with the Company, including records kept in the ordinary course of
business, except:
1.
as such disclosure or use may be required or appropriate in connection with his
or her work as an employee of the Company; or

2.
when required to do so by a court or other governmental authority with apparent
jurisdiction to order him or her to divulge, disclose or make accessible such
information; or

3.
as to such confidential information that becomes generally known to the public
or trade without his or her violation of this covenant; or

4.
to the Participant’s spouse, attorney, or his or her personal tax and financial
advisors as reasonably necessary or appropriate to advance the Participant’s
tax, financial, and other personal planning (each an “Exempt Person”); provided,
however, that any disclosure or use of any trade secret or proprietary or
confidential information of the Company by an Exempt Person will be deemed to be
a breach of this covenant by the Participant.

Notwithstanding anything contained herein, (i) nothing in this Plan or related
release document limits any Participant’s ability to communicate directly with
and provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the Securities and Exchange
Commission (the “SEC”), the Financial Industry Regulatory Authority (“FINRA”),
or any other federal, state or local governmental agency or commission
(“Government Agency”) regarding possible legal violations, without disclosure to
the Company, (ii) the Company may not retaliate against any Participant for any
of these foregoing activities, (iii) nothing in this Plan or any related release
agreement requires any Participant to waive any monetary award or other payment
that such Participant might become entitled to from the SEC, FINRA or any other
Government Agency, and (iv) nothing in this Plan or any related release


Page 8 of 19

--------------------------------------------------------------------------------




agreement precludes any Participant from filing a charge of discrimination with
the Equal Employment Opportunity Commission or a like charge or complaint with a
state or local fair employment practice agency; provided, however, no
Participant shall be entitled to receive a monetary award or any other form of
personal relief from the Company in connection with any such charge or complaint
that such Participant files or that is filed on such Participant’s behalf.
B.    Non-Disparagement. At all times prior to and following the termination
date, a Participant may not make any statements or express any views that
disparage the business reputation or goodwill of the Company or any of its
Affiliates, investors, shareholders, officers, or employees.
C.    Return of Company Property. Immediately following the termination date, a
Participant must return all Company property in his or her possession, including
but not limited to all computer equipment (hardware and software), telephones,
facsimile machines, electronic communication devices, credit cards, office keys,
security access cards, badges, identification cards, and all copies (including
drafts) of any information (however stored) relating to the business of the
Company, its customers or clients, or prospective customers or clients.
D.    Cooperation. Following the termination date, a Participant will cooperate
willingly, as the Company may reasonably request, including his or her
attendance and truthful testimony where deemed appropriate by the Company, with
respect to any investigation or the Company's defense or prosecution of any
existing or future claims or litigations or other proceeding relating to matters
in which he or she was involved or potentially had knowledge by virtue of his or
her employment with the Company.
E.    Enforcement of Section V.
1.
If a Participant materially violates any provision of this Section V, he or she
immediately forfeits any right, title and interest to any Severance Pay that has
not yet been paid and will be required to repay to the Company a cash amount
equal to the value of the Severance Pay that he or she has already received.

2.
If a Participant violates or threatens to violate any provisions of Section V,
the Company will not have an adequate remedy at law. Accordingly, the Company is
entitled to such equitable and injunctive relief, without posting a bond, as may
be available to restrain the Participant and any business, firm, partnership,
individual, corporation or entity participating in the breach or threatened
breach from the violation of the provisions of Section V. Nothing in the Plan
may be construed as prohibiting the Company from pursuing any other remedies
available at law or in equity for



Page 9 of 19

--------------------------------------------------------------------------------




breach or threatened breach of Section V, including the recovery of damages.
3.
If the Company is successful in enforcing its rights under this Section V, the
affected Participant will reimburse the Company for its legal fees and costs
associated with such enforcement action.

VI.
TAX MATTERS

A.    Withholding Taxes. The Company is entitled to withhold from any and all
payments made under the Plan all federal, state, local, or other taxes which the
Company determines are required to be so withheld from such payment.
B.     Code Sections 409A and 4999. The Plan is not intended to be subject to
Code Section 409A. If the benefits payable to any Participant under the Plan
would be subject to Code Section 409A unless they are fully paid by the date two
and one-half months following the year in which they become vested, then such
benefits will in all events be paid by such date. Notwithstanding anything
contained in the Plan to the contrary, the Company shall have full authority to
operate the Plan and to override or amend any provision in the Plan and any
related release agreement in order for the Plan to be fully complaint, both in
form and in operation, with Code Section 409A. Notwithstanding anything to the
contrary contained in this Plan or any other plan or agreement, to the extent
that the payments and benefits provided under this Plan, together with the
payments and benefits provided under any other Company plan or agreement, to or
for the benefit of a Participant (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Code Section 4999, the Payments shall be reduced (but not
below zero) so that the value of all Payments equals the Participant’s “base
amount,” within the meaning of Code Section 280G(b)(3) and its implementing
regulations (the “Safe Harbor Amount”) minus $1.00, but only if, by reason of
such reduction, the Net After-Tax Benefit shall exceed the Net After-Tax Benefit
if such reduction were not made (the “Required Reduction”). The Net After-Tax
Benefit is defined as the present value of the Payments net of all taxes imposed
on the Payments under Code Sections 1 and 4999 and under applicable state and
local laws. If a reduction is required pursuant to the foregoing, unless the
Participant shall have given a prior written notice specifying a different order
to the Company to effectuate the reduction in compliance with Code Section 409A,
the Company shall reduce or eliminate the Payments by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
relevant change in control date.
C.    No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including but not limited to the Company, any Affiliate, and their
directors, officers, agents, and employees, makes any representation,
commitment, or


Page 10 of 19

--------------------------------------------------------------------------------




guarantee that any tax treatment, including but not limited to federal, state
and local income, estate, and gift tax treatment, will be applicable with
respect to amounts payable or provided under the Plan, or paid to or for the
benefit of a Participant under the Plan, or that such tax treatment will apply
to or be available to a Participant on account of participation in the Plan.
VII.ADMINISTRATION, AMENDMENT AND TERMINATION
A.    The Company has and retains the right to interpret, amend, revise, cancel
or terminate the Plan at any time and without prior notice; provided, however,
that (i) during the 24-month period immediately following a Change in Control,
the Plan may not be amended, revised, cancelled, or terminated if the effect of
such action would reduce the rights of any Participant who is a Level III
Participant immediately prior to the Change in Control to receive the
protections, benefits, and privileges provided to such Level III Participant
under the Plan and (ii) no amendment, revision, cancellation, or termination of
the Plan may reduce any Participant’s benefits to which he or she has become
entitled due to a Qualifying Termination of Employment or a Termination of
Service without Cause that has already occurred or is about to occur. No
representations by anyone may extend the Plan to provide severance packages or
benefits not covered by the Plan.
B.    The Company, and such other person(s) or entity(ies) to whom such
authority has been delegated as a fiduciary of the Plan, may, in its sole
discretion, determine each employee’s eligibility for benefits under the Plan,
the amount of Severance Pay or other benefits payable under the Plan, and make
factual determinations as are required to properly administer the Plan. Such
determinations may also be made under the “Claims Procedure” (explained below)
when the Claims Procedure is applicable.
C.    The Company, and such other person(s) or entity(ies) to whom such
authority has been delegated as a fiduciary of the Plan, acting under the Claims
Procedure or otherwise, has the sole authority and responsibility to interpret
or construe the terms and provisions of the Plan in accordance with ERISA.
VIII.CLAIMS PROCEDURE
If you believe that you are entitled to severance benefits, you must make a
claim for benefits by following the Claims Procedure set forth in the Appendix
to this document.
IX.OTHER INFORMATION
Official Plan Name: Ally Financial Inc. Severance Plan


Page 11 of 19

--------------------------------------------------------------------------------




Name and Address of Employer that Maintains the Plan:

Ally Financial Inc.
500 Woodward Ave.
Detroit, MI 48226


Employer Identification Number of Employer that Maintains the Plan:
38-0572512
Plan Number: 535
Type of Plan: Welfare - Severance
Type of Administration: Self-administered by Ally Financial Inc.
Funding: The Plan is unfunded and uninsured.
Sources of Contributions: The employer, Ally Financial Inc., makes contributions
in the amount necessary to pay benefits.
Agent for Service of Legal Process on the Plan and Address at which Process May
Be Served:
Ally Financial Inc.
c/o The Corporation Company
30600 Telegraph Road, Suite 2345
Bingham Farms, MI 48025-5720
Toll-free 800-241-6733


Date of the End of the Year for Purposes of Maintaining the Plan’s Fiscal
Records (that is, the Plan year-end): December 31.
X.
STATEMENT OF ERISA RIGHTS

As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Participants are entitled to:
Receive Information about Your Plan and Benefits
•
Examine, without charge, at the Plan administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan, and a
copy of the latest annual report (Form 5500 Series), if any, filed by the plan



Page 12 of 19

--------------------------------------------------------------------------------




with the U.S. Department of Labor, and available at the Public Disclosure Room
of the Employee Benefits Security Administration.
•
Obtain upon written request to the Plan administrator copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if any, and updated summary Plan description. The Plan
administrator may make a reasonable charge for the copies.

•
Receive a summary of the Plan’s annual financial report. The Plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of you and other Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the Plan or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of the Plan documents or latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file a suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
If you have any questions about your Plan, you should contact the Plan
administrator (see Section XI below). If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan administrator, you should contact the nearest
office of the Employee Benefits


Page 13 of 19

--------------------------------------------------------------------------------




Security Administration, U.S. Department of Labor, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
XI.QUESTIONS REGARDING THE PLAN
Questions regarding the Plan may be directed to:
Ally Financial Inc.
Attn.: Plan Administrator
500 Woodward Ave.
Detroit, MI 48226




XII.MISCELLANEOUS
A.    No Mitigation. A Participant is under no obligation to seek other
employment following the termination date and there will be no offset against
amounts due to the Participant under the Plan on account of any compensation
attributable to any subsequent employment.
B.    Offset. Any benefits paid under the Plan will be reduced by any payment or
benefit made or provided by the Company or any Affiliate to the Participant
pursuant to: (i) any plan, program, policy, or arrangement of the Company or
Affiliate that provides a payment upon separation from employment not otherwise
referred to in the Plan; (ii) the termination-of-employment provisions of any
employment agreement between the Company or any Affiliate and the Participant;
or (iii) any federal, state or local statute, rule, regulation, or ordinance.
C.    No Right, Title, or Interest in Company Assets. Participants have no
right, title, or interest whatsoever in or to any assets of the Company or any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, creates or may be construed to create a trust of any kind or a
fiduciary relationship between the Company and any Participant or his or her
beneficiary, legal representative, or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right is no greater than the right of an unsecured general creditor of the
Company. Subject to this Section XII, all payments to be made under the Plan
will be paid from the general funds of the Company and no special or separate
fund will be established and no segregation of assets will be made to assure
payment of such amounts
D.    No Right to Continued Employment. A Participant’s rights, if any, to
continue to serve the Company as an employee are not enlarged or otherwise
affected by


Page 14 of 19

--------------------------------------------------------------------------------




his or her designation as a Participant, and the Company or applicable Affiliate
reserves the right to terminate the employment of any Participant at any time.
The Plan does not give any Participant or any other individual any right to be
selected as a Participant or to continued employment with the Company or any
Affiliate.
E.    Other Rights. The Plan does not affect or impair the rights or obligations
of the Company or a Participant under any other written Plan, contract,
arrangement, or pension, profit sharing, bonus, equity incentive, or other
compensation-providing Plan; provided however, that if any provision of any
agreement, plan, program, policy, arrangement, or other written document between
or relating to the Company and the Participant conflicts with any provision of
the Plan, the provision of the Plan control and prevail.
F.    Governing Law. Except as superseded by ERISA or other applicable federal
law, the Plan is governed by and construed in accordance with the laws of the
State of Michigan without reference to principles of conflict of laws,.
G.    Severability. If any term or condition of the Plan is deemed by a court of
law to be invalid or unenforceable to any extent or in any application, then the
remainder of the Plan, with the exception of such invalid or unenforceable
provision, will not be affected by such determination and will continue in
effect and application to its fullest extent.
H.    Executive Compensation Requirements.  Awards hereunder may be subject to
the requirements of any federal, State or other statute, regulation or other law
that may govern executive compensation and apply to the Company. Notwithstanding
any provision of the Plan to the contrary, the Company shall have the right to
change this Plan or any Award, or interpret their respective provisions, so as
to comply with such requirements.
* * * * *


Page 15 of 19

--------------------------------------------------------------------------------




APPENDIX
CLAIMS PROCEDURE


1.
A Participant with an interest in the Plan has the right to file a claim for
benefits under the Plan and to appeal any denial of a claim for benefits. Any
request for a Plan benefit or to clarify the Participant’s rights to future
benefits under the terms of the Plan will be considered to be a claim; provided,
however, this claims procedure does not govern casual inquiries about benefits
or the circumstances under which benefits might be paid under the terms of the
Plan or a request for a determination regarding eligibility for coverage except
such a determination as is requested or necessary in connection with a claim for
benefits. An authorized representative of the Participant may act on behalf of
the Participant in pursuing a benefit claim or appeal of an adverse benefit
determination. The individual or individuals responsible for deciding the
benefit claim or appeal, as applicable, may require the representative to
provide reasonable written proof that the representative has in fact been
authorized to act on behalf of the Participant. The Plan requires no fee or
other cost for the making of a claim or appealing an adverse benefit
determination.



2.
A claim for benefits will be considered as having been made when submitted in
writing by the Participant to the Plan administrator, in care of:





Ally Financial Inc.
Attn.: Benefits Administrator
500 Woodward Ave.
Detroit, MI 48226


Your claim should include:
◦
Your name, address, telephone number, and employee identity number;

◦
Your dates of employment with the Company;

◦
Your job title and position with the Company;

◦
The reasons for your termination of employment; and

◦
A statement of the reasons why you believe you are entitled to benefits under
the Plan.



3.
The claim reviewer on the benefits staff acting on behalf of the Plan
administrator will determine whether, or to what extent, the claim may be
allowed or denied under the terms of the Plan. If the claim is wholly or
partially denied, the claim reviewer on the benefits staff will notify the
Participant of the adverse benefit determination within a reasonable period of
time, but not later than 90 days after the Plan receives the claim, unless the
claim reviewer on the benefits staff



Page 16 of 19

--------------------------------------------------------------------------------




determines that special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension will be furnished to the Participant prior to
the termination of the initial 90-day period. Such extension may not exceed an
additional 90 days from the end of the initial 90-day period. The extension
notice will indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the final decision. For the
purposes of this paragraph 3, the period of time within which a benefit
determination is required to be made will begin at the time a claim is filed in
accordance with the Plan’s filing requirements, without regard to whether all
the information necessary to make a benefit determination accompanies the
filing.


4.
The claim reviewer on the benefits staff will provide the claimant with written
or electronic notification of any adverse benefit determination. Any electronic
notification shall comply with the standards imposed by 29 CFR
§ 2520.104b-1(c)(i), (iii) and (iv). The notification will set forth, in a
manner calculated to be understood by the claimant:



◦
The specific reason(s) for the adverse determination;

◦
Reference to the specific Plan provisions on which the determination is based;

◦
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

◦
A description of the Plan’s appeal (review) procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA § 502(a) following an adverse benefit
determination on appeal.



5.
The claimant may appeal an adverse benefit determination to the:

 
Ally Financial Inc.
Attn.: ERISA Appeals Committee
500 Woodward Ave.
Detroit, MI 48226


The ERISA Appeals Committee will conduct a full and fair review of each appealed
claim and its denial. The claimant will have at least 60 days following receipt
of a notification of an adverse benefit determination within which to appeal the
determination.


6.
The appeal of an adverse benefit determination must be made in writing. In
connection with making such request, the claimant may submit written comments,
documents, records, and other information relating to the claim for benefits.
The



Page 17 of 19

--------------------------------------------------------------------------------




claimant will be provided, free of charge upon written request, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in paragraph (k) below) to the claimant’s claim for benefits. In
considering the appeal, the ERISA Appeals Committee will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in connection with the initial benefit determination.


7.
The ERISA Appeals Committee will notify the claimant of the determination within
a reasonable period of time, but not later than 60 days after receipt of the
claimant’s appeal. The ERISA Appeals Committee may determine that special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the claim. If the ERISA Appeals Committee determines that an
extension of time is required, written notice of the extension will be furnished
to the claimant prior to the termination of the initial 60-day period. The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which the appeal reviewer expects to render the
determination on appeal.



8.
The period of time within which a benefit determination on appeal is required to
be made begins when an appeal is filed in accordance with the Plan’s appeal
filing requirements, without regard to whether all the information necessary to
make a benefit determination on appeal accompanies the filing. In the event that
a period of time is extended as provided above due to a claimant’s failure to
submit information necessary to decide an appeal of an adverse benefit
determination, the period for making the benefit determination on appeal will be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.



9.
In the case of an adverse determination on appeal, the ERISA Appeals Committee
will provide such access to, and copies of, documents, records, and other
information described below as is appropriate.



10.
The ERISA Appeals Committee will provide a claimant with written or electronic
notification of the Plan’s benefit determination on appeal. Any electronic
notification will comply with the standards imposed by 29 CFR
§ 2520.104b-1(c)(i), (iii) and (iv). In the case of an adverse benefit
determination on appeal, the notification will set forth, in a manner calculated
to be understood by the claimant:



◦
the specific reason(s) for the adverse determination;

◦
reference to the specific Plan provisions on which the benefit determination is
based;



Page 18 of 19

--------------------------------------------------------------------------------




◦
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Participant’s claim for benefits; and

◦
a statement of the claimant’s right to bring a civil action under ERISA
§ 502(a).



11.
A claimant must exhaust his or her rights to file a claim and to appeal an
adverse benefit determination before bringing any civil action to recover
benefits under the Plan, to enforce his or her rights under the terms of the
Plan, or to clarify his or her rights to future benefits under the terms of the
Plan.



12.
The ERISA Appeals Committee will exercise its responsibilities and authority
under this claims procedure as a fiduciary and, in such capacity, will have the
discretionary authority and responsibility to interpret and construe the Plan
and any rules or regulations under the Plan, determine the eligibility of
employees or former employees to participate in the Plan and receive benefits
under the Plan, and make factual determinations in connection with any of the
foregoing. The ERISA Appeals Committee may, in its discretion, determine to hold
a hearing or hearings in carrying out his or her responsibilities and authority
under this claims procedure.



13.
Benefit claim determinations and decisions on appeals will be made in accordance
with the Plan. The Plan’s provisions will be applied consistently with respect
to similarly situated Participants. The ERISA Appeals Committee will maintain
complete records of the proceedings in deciding claims and appeals.



14.
For the purposes of this claims procedure:



“Adverse benefit determination” means any of the following: a denial, reduction,
or termination of, or a failure to provide or make payment (in whole or in part)
for, a benefit, including any such denial, reduction, termination, or failure to
provide or make payment that is based on a determination of a claimant’s
eligibility to participate in the Plan; and


a document, record, or other information is considered “relevant” to a claim if
such document, record, or other information was relied upon in making the
benefit determination, was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or demonstrates compliance with the administrative processes and
safeguards required above in making the benefit determination.




Page 19 of 19